Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 04 November 2019 has been entered. Claims 3-13 and 15 have been amended. Claims 1 – 19 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 4, 9, 12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3, 4, 16 and 17 recite a “slip-fit tolerance” between a protrusion and a recess.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “Slip-fit” and “tolerance” in the claims are used by the claim to mean “closely matching abutting faces” while the accepted meaning is “a bore and shaft each formed within a very close tolerance” (without the word “tolerance” as included by Applicant, which creates confusion as discussed below) The term is indefinite because the specification does not clearly redefine the term.
A slip fit can be a term of art used to describe the closeness between a shaft and a bore; that is, of one feature completely surrounding another feature, and results from the tolerances of mating parts. Alternatively, the term may be read as merely requiring that the parts slip together as opposed to having to be pressed. There is no defined “slip-fit tolerance” as such, and the use of this undefined term creates confusion as to the metes and bounds of the claims. As there is no apparent feature such as a bore that completely surrounds another feature such as a shaft 
To be clear, the features described in the instant application do not meet along their entire perimeters as would be required for the use of “slip-fit” in the sense used when employed as a term of art.
See also the discussion of Claim 16, below.

Claim 9 at line 6 recites “more particularly” before a standard “wherein” statement. It is unclear how this phrase affects the scope or structure limited by the subsequent recitations in the claim. For the purpose of examination, the claim will be read as not including this phrase.

Claim 12 at lines 5-6 recites “each of the plurality of modular fluid manifolds”. It is unclear whether the intent is to discuss multiple sets of manifolds or to recite a limitation regarding every manifold in a single set or plurality. For the purpose of examination, the claim will be read as reciting “each modular fluid manifold of the plurality of modular fluid manifolds”.

Claim 16 at the last two paragraphs recites two features “respectively” configured to provide a tolerance. 
Firstly, parts are not formed to provide a tolerance. The parts may be formed within a tolerance to provide the desired fit, but the verbiage is not clear as written. Therefore the claim will be read as reciting that the parts are configured to provide a fit rather than configured to provide a tolerance.
Secondly, the claim is written so as to insure that the two features together provide the desired fit, as opposed to on their own. Therefore the claim will be read as reciting “jointly” in place of the two instances of “respectively”.

Claim 18 is rejected as depending from an independent claim.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 8 and 12 – 19, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson et al (6,951,226).

Note that terms such as front, rear, top, bottom, side, left, right, upper, lower, upward, downward, vertical, horizontal, forward, backward, above and below are relative terms and as such are not lent patentable weight.

Regarding Claim 1, Eriksson discloses (Figs 1-6, and particularly Figs 4-5) a manifold with “a first modular fluid manifold having a first manifold body (520), the first manifold body having a first mating face (521), and an anti-rotation protrusion (526) extending outwardly from the first mating face; a second modular fluid manifold having a second manifold body (510), the second manifold body having a second mating face (facing 521), and an anti-rotation recess (Fig 4, “receiving counterbore”) extending inwardly from the second mating face (of 510); wherein the first manifold body (520) is operatively coupled to the second manifold body (510) such that the first mating face is adjacent to the second mating face (as depicted with blocks 520 and 530), and such that the anti-rotation protrusion (526) of the first manifold body (520) is received by the anti-rotation recess (the particular receiving counterbore for a given feature 526) of the second manifold body (510); and wherein the anti-rotation protrusion (526) and the anti-rotation recess (of 510) are configured to cooperate with each other to minimize rotation of the first manifold body (520) relative to the second manifold body (510, the two features at least greatly reduce the possibility of relative rotation).”

Eriksson further discloses a device in which:

Regarding Claim 2, “the first mating face (521) has a first fluid port (of the “fluid passage”), and the second mating face (facing 521) has a second fluid port (of the “fluid passage”), and wherein, when the first manifold body is operatively coupled to the second manifold body, the first fluid port is fluidly coupled to the second fluid port (as depicted with blocks 520 and 530), and optionally, wherein a gasket (“seal”) is interposed between first and second mating faces.”

Regarding Claim 3 as best understood, “the anti-rotation protrusion (one of features 526) is a first anti-rotation protrusion, the first manifold body (520) having a second anti-rotation protrusion (the other of features 526) extending outwardly from the first mating face (521); wherein the anti-rotation recess is a first anti-rotation recess, the second manifold body (510) having a second anti-rotation recess (the first and second anti-rotation recesses being the “receiving counterbore” in two places in Fig 4) extending inwardly from the second mating face (of 510); and wherein, when the first manifold body (520) is operatively coupled to the second manifold body (510), the first anti-rotation protrusion (526) is received by the first anti-rotation recess (that is, a receiving counterbore) with a slip-fit tolerance (that is, a tolerance that allows the parts to slip together as opposed to being pressed), and the second anti-rotation protrusion (526) is received by the second anti-rotation recess (that is, the second receiving counterbore) with a slip-fit tolerance (that is, as discussed above a tolerance that allows the parts to slip together as opposed to being pressed).”

Regarding Claim 4 as best understood, “the first manifold body (520) has a third anti-rotation protrusion and a fourth anti-rotation protrusion (features 514, when screwed into 520), in which each of the third and fourth anti-rotation protrusions extend outwardly from the first mating face (521); wherein the second manifold body (510) has a third anti-rotation recess and a fourth anti-rotation recess (recessed bores between 518 and the mating face of 510, hereinafter each termed as “for 514”), in which each of the third and fourth anti-rotation recesses (for 514) extend inwardly from the second mating face (of 510); and wherein, when the first manifold body (520) is operatively coupled to the second manifold body (510), the third anti-rotation protrusion is received by the third anti-rotation recess with a tolerance that is greater than a slip-fit tolerance, and the fourth anti- rotation protrusion is received by the fourth anti-rotation recess with a tolerance that is greater than a slip-fit tolerance (that is, those for screw clearance).”

Regarding Claim 5, “the first anti-rotation protrusion (one of features 526) is diagonal from the second anti-rotation protrusion (the other of features 526) across the first mating face (521), and wherein the third anti-rotation protrusion (one of features 514) is diagonal from the fourth anti-rotation protrusion (the other of features 514) across the first mating face (521); and wherein the first anti-rotation recess (one of the “receiving counterbore”) is diagonal from the second anti-rotation recess (the other of the “receiving counterbore”) across the second mating face (of 510), and wherein the third anti-rotation recess (one of those for 514) is diagonal from the fourth anti-rotation recess (the other of those for 514) across the second mating face (of 510).”

Regarding Claim 6, “the anti-rotation protrusion (one of 526) is a first anti-rotation protrusion, the first manifold body (520) having a second anti-rotation protrusion (the other of features 526) extending outwardly from the first mating face (521), wherein the first anti-rotation protrusion is located toward a front side (for example the “viewer side” of the device as depicted) of the first manifold body (520), and the second anti-rotation protrusion is located toward an opposite rear side (for example the “page side” of the device as depicted) of the first manifold body (520); and wherein the anti-rotation recess (one of “receiving counterbore” of Fig 4) is a first anti-rotation recess, the second manifold body (510) having a second anti-rotation recess (the other of “receiving counterbore”) extending inwardly from the second mating face (of 510), wherein the first anti-rotation recess is located toward a front side (for example the “viewer side” of the device as depicted) of the second manifold body (510), and the second anti-rotation recess is located toward an opposite rear side (for example the “page side” of the device as depicted) of the second manifold body; and wherein, when the first manifold body (520) is operatively coupled to the second manifold body (510), the first anti-rotation protrusion is received by the first anti-rotation recess, and the second anti-rotation protrusion is received by the second anti-rotation recess.”

Regarding Claim 7, “the first manifold body (520) has a third anti-rotation protrusion and a fourth anti-rotation protrusion (features 514, when screwed into 520), in which each of the third and fourth anti-rotation protrusions extend outwardly from the first mating face (521); wherein the second manifold body (510) has a third anti-rotation recess and a fourth anti-rotation recess (for 514), in which each of the third and fourth anti-rotation recesses extend inwardly from the second mating face (of 510); wherein, when the first manifold body (520) is operatively coupled to the second manifold body (510), the third anti-rotation protrusion is received by the third anti-rotation recess, and the fourth anti-rotation protrusion is received by the fourth anti-rotation recess (that is, features 514 are received by the recessed bores for same); wherein the first anti-rotation protrusion (one of features 526) is located toward a top-front (that is, the “viewer side” and toward the top of the page as depicted) of the first manifold body (520), the second anti-rotation protrusion (the other of features 526) is located toward a bottom-rear (that is, the “page side” and toward the bottom of the page as depicted) of the first manifold body (520), the third anti-rotation protrusion (Fig 5, feature 514 at the “viewer side” of the device) is located toward a bottom-front of the first manifold body (520), and the fourth anti-rotation protrusion (feature 514 at the “page side”) is located toward a top-rear of the first manifold body (520); and wherein the first anti-rotation recess is located toward a top-front of the second manifold body (to receive one of features 526 protruding from 520), the second anti-rotation recess is located toward a bottom-rear of the second manifold body (to receive the other features 526 protruding from 520), the third anti-rotation recess (for 514) is located toward a bottom-front of the second manifold body (510), and the fourth anti-rotation recess (for 514) is located toward a top-rear of the second manifold body (510).”

Regarding Claim 8, “wherein the first, second (features 526), third and fourth (features 514) anti-rotation protrusions are located at respective peripheral corners (as opposed to at inside corners or in the middle) of the first mating face (521); and wherein the first, second (that is, the two “receiving counterbore” features), third and fourth (features for 514) anti-rotation recesses are located at respective peripheral corners (as opposed to at inside corners or in the middle) of the second mating face (of 510).”

Regarding Claim 12, “the fluid manifold assembly includes a plurality of modular fluid manifolds, the plurality of modular fluid manifolds including at least the first modular fluid manifold (520) and the second modular fluid manifold (510), in which each [manifold of] of the plurality of modular fluid manifolds includes a manifold body having a first mating face on one side of the manifold body and an second mating face on an opposite side of the manifold body (as discussed above), the first mating face having at least one anti-rotation protrusion (526) extending outwardly from the first mating face (of 520, facing 510), and the second mating face (of 510, facing 520) having at least one anti-rotation recess ( Fig 4, “receiving counterbore”) extending inwardly from the second mating face (of 510); and wherein the fluid manifold assembly further includes a first end cap on one side of the manifold assembly and a second end cap on an opposite side of the manifold assembly (Eriksson anticipates that as many blocks may be used as are needed; the blocks on either end of such an assembly are read as first and second “end caps”; see also Fig 7 for an example of several blocks employed in series), the first end cap having at least one anti-rotation protrusion (526) that is configured to be received by the anti-rotation recess (“receiving counterbore”) of at least one of the plurality of modular fluid manifolds, and the second end cap having at least one anti-rotation recess (“receiving counterbore”) that is configured to receive the anti-rotation protrusion (526) of at least one of the plurality of modular fluid manifolds.”

Regarding Claim 13, “the fluid manifold assembly is configured as a pneumatic manifold assembly (for example, for a toxic/corrosive gas application as depicted in Fig 7); and one or more air control valves (note “valve position” identifiers) operatively coupled to the pneumatic manifold assembly.”

Regarding Claim 14, “the first manifold body and/or the second manifold body further includes one or more fluid ports on an outwardly addressable face of the body (that is, toward the top of the page as in Fig 7), in which the one or more fluid ports are fluidly coupled to the one or more air control valves (note “valve position” identifiers).”

Regarding Claim 15, “the first manifold body (520) and/or the second manifold body (510) further includes an internal cavity that is configured to contain one or more electronic devices  (the “fluid passage” is capable of containing a wire or cable).”

Regarding Claim 16 as best understood, Eriksson discloses (Figs 1-6, and particularly Figs 3-4) a manifold with “a first modular fluid manifold having a first manifold body (520), the first manifold body having a first mating face (521), and having first (one of features 526) and second anti-rotation protrusions (one of features 514, when screwed into 520 at 521) extending outwardly from the first mating face (521); a second modular fluid manifold having a second manifold body (510), the second manifold body having a second mating face (facing 521), and having first (Fig 4, “receiving counterbore”) and second (for 514) anti-rotation recesses  extending inwardly from the second mating face (of 510); wherein the first manifold body (520) is operatively coupled to the second manifold body (510) such that the first mating face is adjacent to the second mating face (as depicted with blocks 520 and 530), and such that the first anti-rotation protrusion (526) is received by the first anti-rotation recess (the particular receiving counterbore for a given feature 526) and the second anti-rotation protrusion (514) is received by the second anti-rotation recess (for 514); wherein the first anti-rotation protrusion (526) and the first anti-rotation recess (its “receiving counterbore”) are [jointly] configured to provide a slip-fit tolerance (that is, a tolerance that allows the parts to slip together as opposed to being pressed) with respect to each other when the first manifold body (520) is operatively coupled to the second manifold body (510); and wherein the second anti-rotation protrusion (514) and the second anti-rotation recess (for 514) are [jointly] configured to provide a tolerance with respect to each other that is greater than a slip-fit tolerance (that is, for screw clearance) when the first manifold body (520) is operatively coupled to the second manifold body (510).”

Regarding Claim 17 as best understood, “the first manifold body (520) has a third anti-rotation protrusion (the other of features 526) and a fourth anti-rotation protrusion (the other of features 514, when screwed into 520 at 521), in which each of the third and fourth anti-rotation protrusions extend outwardly from the first mating face (521); wherein the second manifold body (510) has a third anti-rotation recess (the other of “receiving counterbore”) and a fourth anti-rotation recess (the other recess for 514), in which each of the third and fourth anti-rotation recesses extend inwardly from the second mating face (of 510); and wherein, when the first manifold body (520) is operatively coupled to the second manifold body (510), the third anti-rotation protrusion (526) is received by the third anti-rotation recess (its “receiving counterbore”) with a slip-fit tolerance (that is, a tolerance that allows the parts to slip together as opposed to being pressed), and the fourth anti-rotation protrusion (514) is received by the fourth anti-rotation recess (for 514) with a tolerance that is greater than a slip-fit tolerance (that is, for screw clearance).”

Regarding Claim 18, “the first anti-rotation protrusion (one of features 526 as discussed above) is diagonal from the third anti-rotation protrusion (the other of features 526) across the first mating face (521) relative to the second and fourth anti-rotation protrusions (features 514), and wherein the second anti-rotation protrusion (one of features 514 as discussed above) is diagonal from the fourth anti-rotation protrusion (the other of features 514) across the first mating face (521) relative to the first and third anti- rotation protrusions (features 526); and wherein the first anti-rotation recess is diagonal from the third anti-rotation recess (that is, the “receiving counterbore” recesses) across the second mating face (of 510) relative to the second and fourth anti-rotation recesses (for 514), and wherein the second anti-rotation recess (one recess for 514) is diagonal from the fourth anti-rotation recess (the other recess for 514) across the second mating face (of 510) relative to the first and third anti-rotation recesses (“receiving counterbore” features).”

Regarding Claim 19, Eriksson discloses (Figs 1-6, and particularly Fig 3) a manifold with “a manifold body having a first mating face (with “locator pins”) on one side of the manifold body, and a second mating face on an opposite side (with “mating holes”) of the manifold body, one or more fluid ports (as depicted between the pins) on the first and/or second mating face; one or more anti-rotation protrusions (“locator pins”) extending outwardly from the first mating face; and one or more anti-rotation recesses (“mating holes”) extending inwardly from the second mating face; wherein the locations of the one or more anti-rotation protrusions (“locator pins”) are a mirror image of the locations of the one or more anti-rotation recesses (“mating holes”) relative to a plane that bisects the manifold body and that is parallel to both the first and second mating faces.”

Claim(s) 1 and 9, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano et al (6,832,788).

Note that terms such as front, rear, top, bottom, side, left, right, upper, lower, upward, downward, vertical, horizontal, forward, backward, above and below are relative terms and as such are not lent patentable weight.

Regarding Claim 1, Fukano discloses (Fig 2) a manifold with “a first manifold body (18, at left), the first manifold body having a first mating face (from which 42, 44 and 38 protrude), and an anti-rotation protrusion (38) extending outwardly from the first mating face; a second modular fluid manifold having a second manifold body (18, at right), the second manifold body having a second mating face (facing 18, at left), and an anti-rotation recess (46) extending inwardly from the second mating face; wherein the first manifold body is operatively coupled to the second manifold body such that the first mating face is adjacent to the second mating face (as depicted at least in Fig 7), and such that the anti-rotation protrusion (38) of the first manifold body (18, at left) is received by the anti-rotation recess (46) of the second manifold body (18, at right); and wherein the anti-rotation protrusion (38) and the anti-rotation recess (46) are configured to cooperate with each other to minimize rotation of the first manifold body (18, at left) relative to the second manifold body (18, at right).”

Fukano further discloses a device in which:

Regarding Claim 9 as best understood, “the anti-rotation protrusion (38) and the anti-rotation recess (46) each has a flat surface (top of 38 and bottom of 46) that engage with each other to restrict rotation of the first manifold body (18, at left) relative to the second manifold body (18, at right); [wherein] the anti-rotation protrusion (38) and the anti-rotation recess (46) are each parallelepiped-shaped; and optionally, wherein one or more corners of the parallelepiped-shaped anti-rotation protrusion and one or more corners of the parallelepiped-shaped anti-rotation recess are rounded corners.”

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753